     Case 2:19-cv-08600-JDE Document 24 Filed 09/08/20 Page 1 of 1 Page ID #:625




 1
                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   MARIA SANCHEZ                          ) Case No. 2:19-cv-08600-JDE
                                            )
     MAGALLANES,                            )
12                                          ) JUDGMENT
13                                          )
                        Plaintiff,          )
                                            )
14                 v.                       )
                                            )
15   ANDREW SAUL,                           )
16   Commissioner of Social Security,       )
                                            )
                                            )
17                      Defendant.          )
18
19         In accordance with the Memorandum Opinion and Order filed herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Commissioner of
21   Social Security is reversed and this matter is remanded for further
22   administrative proceedings consistent with the Court’s Order.
23
24   Dated: September 08, 2020
25                                              ______________________________
26                                              JOHN D. EARLY
                                                United States Magistrate Judge
27
28
